STANDSTILL AGREEMENT
 
This Standstill Agreement (this “Agreement”), dated as of July 16, 2010, is by
and between Texas Industries, Inc., a Delaware corporation (the “Company”), NNS
Holding and Mr. Nassef Sawiris (NNS Holding, Mr. Sawiris and all of their
respective Affiliates and Associates, collectively, the “NNS Parties”).
 
WHEREAS, the NNS Parties Beneficially Owned (as defined below) approximately
14.8% of the outstanding shares of common stock, par value $1.00, of the Company
(such outstanding shares, the “Common Shares”) as of June 30, 2010;
 
WHEREAS, the NNS Parties have informed the Company of their support of the
Company, its directors, its management and its direction and, accordingly,
desire to increase their Beneficial Ownership in excess of the 15% threshold set
forth under the definition of Acquiring Person in the Rights Agreement, dated as
of November 1, 2006, by and between the Company and Mellon Investor Services
LLC, a New Jersey limited liability company, as Rights Agent (the “Rights
Agreement”);
 
WHEREAS, the Company is simultaneously herewith amending the Rights Agreement to
(i) increase the percentage of shares of Common Stock of the Company that a
Person must Beneficially Own before falling within the definition of Acquiring
Person from 15% to 20%, and (ii) change the expiration date of the Rights
Agreement from the close of business on November 1, 2012 to the close of
business on December 31, 2010; and
 
WHEREAS, the parties hereto desire to set forth their agreement concerning the
matters herein.
 
NOW, THEREFORE, in consideration of and reliance upon the mutual agreements,
rights, obligations and covenants contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree to the matters set forth below.
 
ARTICLE 1
 
Definitions
 
The following terms, as used herein, have the following meanings:
 
“Affiliate” and “Associate” have the respective meanings set forth in Rule 12b-2
promulgated by the SEC under the Exchange Act.
 
“Beneficially Own” with respect to any securities means having “beneficial
ownership” of such securities (as determined pursuant to Rule 13d-3 under the
Exchange Act, as in effect on the date hereof).  The terms “Beneficial
Ownership” and “Beneficial Owner” have correlative meanings.
 
“Board of Directors” means the board of directors of the Company.
 
 
 

--------------------------------------------------------------------------------

 
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
 
 “Person” means an individual, corporation, partnership, limited liability
company, association, trust and any other entity or organization, including a
government or political subdivision or any agency or instrumentality thereof.
 
“SEC” means the Securities and Exchange Commission.
 
“Standstill Period” means the period beginning on the date on which the Rights
Plan Amendment becomes effective and ending on December 31, 2011.
 
ARTICLE 2
 
Amendment of Rights Plan


The Company represents and warrants that the Board of Directors has acted to
amend the Rights Agreement in the form attached hereto as Exhibit I (the “Rights
Plan Amendment”), subject only to the execution of this Agreement by the
Company, NNS Holding and Mr. Nassef Sawiris.  The Company shall execute and
forward the Rights Plan Amendment to the Rights Agent for execution promptly
(and in any event within two business days) following the date hereof.


The Company agrees not to amend, waive or modify the Rights Agreement in any
manner inconsistent with this Article 2 or the Rights Plan Amendment.  The
Company further agrees not to adopt or otherwise implement a shareholder rights
plan, poison-pill or other similar arrangement (each, a “Specified Measure”)
during the Standstill Period, except that a Specified Measure may be adopted or
implemented if (i) the Board of Directors determines that the relevant adoption
or implementation is reasonable in light of the relevant circumstances and the
fiduciary duties of the Board of Directors, (ii) the Company publicly commits to
put the Specified Measure to a shareholder vote within one year and (iii) the
Specified Measure does not prohibit any shareholder from holding or acquiring
20% or less of the Company’s outstanding Common Shares (it being further agreed,
however, that if any Specified Measure is adopted or implemented in accordance
with this paragraph then this Agreement shall immediately terminate without
further action by any party).


ARTICLE 3
 
Standstill Arrangements


Each of the NNS Parties agrees, for itself and its Affiliates, that, during the
Standstill Period, it will not in any manner, directly or indirectly (unless
requested by the Company):
 
(i) effect or seek (including, without limitation, entering into any
discussions, negotiations, agreements or understandings with any third person
whether publicly or otherwise) to effect, or encourage any other Person to
participate in, effect or seek (whether publicly or
 
 
2

--------------------------------------------------------------------------------

 
otherwise) to effect, (a) any acquisition of Beneficial Ownership by any Person
of any securities, rights or options to acquire any securities, or any assets or
businesses, of the Company or any of its subsidiaries; provided, that, the NNS
Parties may acquire Beneficial Ownership of Common Shares if upon such
acquisition the aggregate Beneficial Ownership of Common Shares by the NNS
Parties would not at any time be in excess of 20% of the number of Common Shares
that are then outstanding and the NNS Parties may acquire Beneficial Ownership
of publicly held notes issued by the Company if upon such acquisition the
aggregate Beneficial Ownership of such notes by the NNS Parties would not at any
time be in excess of 20% of the outstanding principal amount thereof, (b) any
tender offer, exchange offer, merger, acquisition or other business combination,
or other extraordinary transaction, involving the Company or any of its
subsidiaries, (c) any recapitalization, restructuring, liquidation, dissolution
or other extraordinary transaction with respect to the Company or any of its
subsidiaries or (d) or participate in, any solicitation of proxies or consents
to vote, or recommendation to other holders how to vote, any voting securities
of the Company with respect to the election of directors or any other proposal
to be considered at any annual or special meetings of shareholders of the
Company or for the call of a special meeting of shareholders, or present,
conduct, participate in or engage in any proposal or other type of referendum
(binding or non-binding), including nominations for directors, for consideration
at such annual meeting or special meetings of shareholders or for the call of a
special meeting of shareholders (it being agreed, however, that nothing herein
shall prevent or impair any NNS Party from voting its voting securities
(directly or by proxy grant));
 
(ii) form or join in a partnership, limited partnership, syndicate or other
group, including, without limitation, a group as such term is used in Section
13(d) of the Exchange Act, with respect to the Common Shares, or otherwise
support or participate in any effort by a third party, with respect to the
matters set forth in clause (i) of this Article 3, or deposit any Common Shares
in a voting trust or subject any Common Shares to any voting agreement, other
than solely with its Affiliates or Associates (which Affiliates and Associates
the NNS Parties shall cause to be subject to the same restrictions set forth
herein as if they were parties hereto) with respect to the Common Shares now or
hereafter owned by the NNS Parties or pursuant to this Agreement;
 
(iii) otherwise act, alone or in concert with others, to seek to control or
influence the management, Board of Directors or policies of the Company, or
initiate or take any action to obtain representation on the Board of Directors;
 
(iv) take any action which would, or would reasonably be expected to, force the
Company to make a public announcement regarding any of the types of matters set
forth in clause (i) of this Article 3;
 
(v) enter into any discussions or arrangements with any third party with respect
to any of the foregoing; or
 
(vi) seek or request permission to do any of the foregoing, request to amend or
waive any provision of this Article 3 (including, without limitation, this
clause (vi)), or make or seek permission to disclose publicly (in SEC filings or
otherwise) any intention, plan or arrangement that is inconsistent with any of
the foregoing.
 
 
3

--------------------------------------------------------------------------------

 
Each of the NNS Parties also agrees during the Standstill Period not to, and
shall cause its Affiliates, Associates, agents and representatives not to,
request, directly or indirectly, any amendment or waiver of any provision of
this Article 3 (including this sentence) by the Company.
 
Notwithstanding anything to the contrary, nothing in this Agreement shall
restrict or otherwise impair any NNS Party from selling or otherwise
transferring its Common Shares or any other securities of the Company to any
Person or from participating in any discussions to facilitate the same so long
as such party is not in breach of the foregoing provisions of this Article III,
including any such sale or transfer made in connection with a tender offer,
exchange offer, merger, acquisition or other business combination, or other
extraordinary transaction, involving the Company or any of its subsidiaries.
 
ARTICLE 4
 
Miscellaneous
 
Governing Law; Jurisdiction; Waiver of Jury Trial.
(i) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware and for all purposes shall be governed by and
construed in accordance with the laws of such State applicable to contracts to
be made and performed entirely within such State.
 
(ii) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Binding Effect.  This Agreement shall inure to the benefit of and be legally
binding upon permitted successors and assigns of the parties.  This Agreement
may not be assigned without the prior written consent of the parties hereto and
this Agreement is not made for the benefit of any Person not a party hereto.  No
assignment of this Agreement will relieve the assigning party of its obligations
hereunder.
 
Entire Agreement; Amendment.  This Agreement constitutes the entire
understanding of the parties and supersedes all prior discussions, negotiations,
agreements and understandings, whether oral or written, with respect to its
subject matter.  This Agreement may be modified only by a written instrument
properly executed by all parties to this Agreement.
 
Severability.  If any one or more of the provisions of this Agreement is held
invalid, illegal or unenforceable, the remaining provisions of this Agreement
shall be unimpaired, and the invalid, illegal or unenforceable provision shall
be replaced by a mutually acceptable valid, legal and enforceable provision
which comes closest to the intent of the parties.
 
Waiver; Remedies.  No failure or delay on the part of any party hereto in
exercising any right, power or privilege under this Agreement will operate as a
waiver thereof, nor will any waiver on the part of any party hereto of any
right, power or privilege under this Agreement operate as a waiver of any other
right, power or privilege under this Agreement, nor will any
 
 
4

--------------------------------------------------------------------------------

 
single or partial exercise of any right, power or privilege thereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege under this Agreement.  The rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies which the parties may
otherwise have at law or in equity.
 
Notices.  All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if (i) delivered personally, (ii) sent
by first class mail, postage prepaid, (iii) sent by next-day or overnight mail
or delivery or (iv) sent by fax as follows:
 
if to the Company:
 
Texas Industries, Inc.
1341 W. Mockingbird Lane
Dallas, Texas 75247-6913
Attention: Vice President — General Counsel
Fax: (972) 647-3320
 
if to the NNS Parties:
 
NNS Holding
c/o M&C Corporate Services
PO Box 309 GT
Ugland House
South Church Street
George Town, Grand Cayman
Cayman Islands
Attention: Nassef Sawiris
Fax: +1 345 949 8080


Counterparts.  This Agreement may be executed in separate counterparts and by
facsimile or other electronic transmittal method, each such counterpart being
deemed to be an original instrument, and all such counterparts will together
constitute the same agreement.
 
Specific Performance.  Irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  Accordingly, the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the provisions of this Agreement, this being in
addition to any other remedy to which they are entitled at law or in equity.
 
Term.  Subject to Article 2, this Agreement shall terminate upon expiration of
the Standstill Period.
 
[Remainder of page intentionally left blank]
 
 

 
 
5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Agreement has been signed as of the date first written
above.
 

  TEXAS INDUSTRIES, INC.  
 
 
 
  By:           /s/ Mel G. Brekhus  
Name:  Mel G. Brekhus
Title:    President and Chief Executive
 Officer
 
 
 
 
  NNS HOLDING  
 
 
 
  By:           /s/ Nassef Sawiris  
Name:  Nassef Sawiris
Title:    Director
 
 
 
 
  NASSEF SAWIRIS  
 
 
 
  /s/ Nassef Sawiris

 
 


 
6

--------------------------------------------------------------------------------

 


EXHIBIT I
 
AMENDMENT NO. 2 TO RIGHTS AGREEMENT
 
This Amendment (this “Amendment”) of the Rights Agreement dated November 1, 2006
(as amended, the “Rights Agreement”) is dated as of [●], 2010, by and between
Texas Industries, Inc., a Delaware corporation (the “Company”), and Mellon
Investor Services LLC, a New Jersey limited liability company, as Rights
Agent (the “Rights Agent”).
 
WHEREAS, the board of directors of the Company (the “Board of Directors”) has
considered the reasons underlying the adoption of the Rights Agreement, has
determined that those reasons continue to be valid at present and deems it
advisable and in the best interests of the Company and its shareholders to amend
certain provisions of the Rights Agreement;
 
WHEREAS, the Company and the Rights Agent desire to amend the Rights Agreement
on the terms and conditions hereinafter set forth; and
 
WHEREAS, the Board of Directors has authorized this Amendment at a meeting of
directors duly called and held.
 
NOW, THEREFORE, the undersigned, in consideration of the premises, covenants and
agreements contained herein and in the Rights Agreement, and other good,
sufficient and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, do hereby agree as follows:
 
1. Amendment to Section 1.  Section 1 of the Rights Agreement is amended by:
 
i.  deleting each term “15%” in the definition of “Acquiring Person” and
replacing it with the term “20%”.
 
ii.  deleting the term “15%” in the definition of “Associate” and replacing it
with the term “20%”.
 
2. Amendment to Section 7(a) (i).  The definition of “Final Expiration Date” in
Section 7(a)(i) of the Rights Agreement is hereby changed from the close of
business on November 1, 2012 to the close of business on December 31, 2010.
 
3. Amendment to Exhibit B.  Exhibit B to the Rights Agreement is hereby amended
by deleting the term “November 1, 2016” in the heading and first paragraph and
replacing it with the term “December 31, 2010”.
 
4. Amendment to Exhibit C.  Exhibit C to the Rights Agreement is hereby amended
by (i) deleting the term “15%” in the third paragraph and replacing it with the
term “20%” and (ii) by deleting the term “November 1, 2016” in the fifth
paragraph and replacing it with the term “December 31, 2010”.
 
5. Other Terms Unchanged.  This Amendment shall be effective as of the date
hereof and, except as set forth herein, the Rights Agreement shall remain in
full force and effect
 
 
7

--------------------------------------------------------------------------------

 
and shall be otherwise unaffected hereby.  The term “Rights Agreement” as used
in the Rights Agreement shall be deemed to refer to the Rights Agreement as
amended hereby.
 
6. Severability.  If any term, provision, covenant or restriction of this
Amendment is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Amendment shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.
 
7. Governing Law.  This Amendment shall be deemed to be a contract made under
the laws of the State of Delaware and for all purposes shall be governed by and
construed in accordance with the laws of such State applicable to contracts to
be made and performed entirely within such State.
 
8. Counterparts.  This Amendment may be executed in any number of counterparts
and each of such counterparts shall for all purposes be deemed to be an
original, and all such counterparts shall together constitute but one and the
same instrument.
 
9. Descriptive Headings.  Descriptive headings of the several Sections of this
Amendment are inserted for convenience only and shall not control or affect the
meaning or construction of any of the provisions hereof.
 


[Remainder of page intentionally left blank]
 
 
 
 

 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.
 
 

Attest:    TEXAS INDUSTRIES, INC.       By: ____________________   By:
____________________
Frederick G. Anderson
Secretary
 
 
Mel G. Brekhus
President and Chief Executive
  Officer
          Date ___________________             Attest:    MELLON INVESTOR
SERVICES LLC       By: ____________________   By: ____________________
David M. Cary
Vice President – Relationship Manager
 
Patricia T. Knight
Vice President – Relationship Manager
          Date ___________________

 